 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ZYMEX INDUSTRIES, INC.,                            Case No. 1:20-cv-01086-NONE-SAB

11                  Plaintiff,                          ORDER RE STIPULATION TO AMEND
                                                        SCHEDULING ORDER
12           v.
                                                        (ECF No. 19)
13   ZIBA FOODS, LLC, et al.,

14                  Defendants.

15

16          On November 4, 2020, the Court issued a scheduling order setting the pretrial deadlines

17 in this matter. (ECF No. 8.) No trial date has been set. (Id.) On June 2, 2021, the parties filed a

18 stipulated request to extend certain discovery deadlines to allow for more productive settlement

19 discussions. (ECF No. 19.)
20          Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY

21 ORDERED that the November 4, 2020 scheduling order (ECF No. 8) is amended as follows:

22          1.     Non-Expert Discovery Deadline: July 1, 2021;

23          2.     Expert Disclosure Deadline: August 2, 2021;

24          3.     Supplemental Expert Disclosure Deadline: September 1, 2021;

25          4.     Expert Discovery Deadline: October 1, 2021; and

26 / / /
27 / / /

28 / / /


                                                    1
 1          5.      All other dates and aspects of the November 4, 2020 scheduling order shall

 2                  remain in effect.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        June 3, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
